MEMORANDUM **
Fuad Jama Mohammed, a native and citizen of Ethiopia, petitions for review of *559the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an Immigration Judge’s denial of his motion to reopen an in absentia removal proceeding. We review for an abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002), and we grant the petition.
An order of removal entered in absentia may be rescinded if the petitioner demonstrates that he failed to appear because of exceptional circumstances. See id. Mohammed has shown exceptional circumstances for his failure to appear. The matter is therefore remanded for hearing on the merits.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.